Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment and response to the Requirement for Information under 37 CFR 1.105 received on October 14, 2020 are acknowledged and entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to inventor, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follow:
IN THE SUBSTITUTE SPECIFICATION
Page 3, line 73, the recitation “to144A” has been replaced with -- to 144A --.
Page 3, lines 74-75, the recitation “X1.25 high X1.5mm wide colored193A” has been replaced with -- X 1.25mm high X 1.5mm wide colored 193A --.
Page 4, line 106, the recitation “X2mm” has been replaced with -- X 2mm --.
Page 5, line 118, the recitation “X1.5mm” has been replaced with -- X 1.5mm --.
Page 6, line 149, the recitation “#11,078 P)is” has been replaced with -- #11,078 P) is --.
IN THE CLAIM
Page 7, the status identifier -- (Original) -- has been inserted before “I claim”.

The specification provides as complete a botanical description as reasonably possible of the claimed plant.  The completeness of the description is sufficient to distinguish the new plant from the prior art.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 6AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/June Hwu/
Primary Examiner, Art Unit 1661